Order modified so as to limit receivership to property mentioned in paragraph XII of complaint, and as thus modified affirmed, without costs of this appeal to either party. Questions certified answered as follows: 1. The court has not power in this action to appoint a receiver of the defendant corporation, but has power to appoint a receiver of such of its property as is alleged to have been transferred and secured to the use of another corporation, to preserve the same during the pendency of the action. 2. The same statement answers the second question. 3. The court had power to enjoin the defendant corporation from holding a meeting to reduce its capital stock. No opinion.
Concur: CULLEN, Ch. J., EDWARD T. BARTLETT, VANN, WERNER, WILLARD BARTLETT, HISCOCK and CHASE, JJ.